EXHIBIT 10-21

RETIREMENT AND RELEASE AGREEMENT


This Retirement and Release Agreement ("Agreement") is executed this 8th day of
January, 2015 (the “Execution Date”) but effective as of the 15th day of
February, 2015 (the “Effective Date”) by and between Bruce H. Vincent (the
“Officer”) and Swift Energy Company (together with its subsidiaries, the
“Company”) (the Officer and the Company will be referred to collectively in this
Agreement as the "Parties").


WHEREAS, Officer has been employed as President of the Company since November
2004, and since May 2005 has served as a member of the board of directors of the
Company; and


WHEREAS, effective November 4, 2008 the Company and Officer entered into a
Second Amended and Restated Executive Employment Agreement, which is
incorporated herein by reference (the “Employment Agreement”); and
        
WHEREAS, the Parties hereby acknowledge that they respectively waive all written
notice requirements contained in the Employment Agreement; and


WHEREAS, the Parties have reached certain agreements as to the terms and
conditions of Officer’s retirement as a director, officer and employee of the
Company as of the Effective Date; and
WHEREAS, Officer has been in a position of special responsibility and trust with
the Company during his employment, with access to highly sensitive, valuable,
confidential and proprietary information regarding, among other things, the
Company’s methods of operations, current and future business plans and
strategies, personnel and finances, and other confidential and/or non-public
information of the Company; and
WHEREAS, in consideration of the services rendered by Officer and the additional
undertakings provided for herein, the Company has agreed to compensate Officer
in connection with his retirement and in consideration of his valuable service
to the Company by providing the compensation described in this Agreement,
including that portion to which he is not otherwise entitled; and


WHEREAS, the Parties agree and acknowledge that they are each receiving from the
other adequate and sufficient consideration for the warranties, promises,
releases and undertakings contained herein in favor of, or for the benefit of,
each party to this Agreement; and


WHEREAS, both Parties have read and understand the terms and provisions of this
Agreement, and desire and intend to be bound by the terms and provisions of this
Agreement;


NOW, THEREFORE, in consideration of the covenants and mutual promises and
agreements herein contained, and other valuable consideration, the sufficiency
of which is hereby acknowledged, the Parties agree as follows:


1.
    Retirement as Officer, Termination of Employment and Resignation as
Director. The Parties agree that effective as of the Effective Date, Officer
shall resign as (a) President of the Company, (b) a director of the Company, and
(c) as a director, officer and/or manager of Company subsidiaries (as
applicable), thus terminating his employment by the Company. In accordance with
the terms of the Company’s Bylaws, Officer agrees to provide a letter of
resignation to the Company’s Secretary, to take effect on the Effective Date
(which shall be the date Officer receives his last regular paycheck as an
employee), further evidencing his resignation as an officer and director of the
Company and as a director, officer or manager of Company subsidiaries (as
applicable) as provided in this Section 1.



2.    Severance Benefits. In consideration of Officer’s promises and covenants
contained in this Agreement, and subject to Officer’s performance of his
covenants and agreements contained in Sections 5 and 7 hereof, and provided
Officer does not revoke this Agreement under the provisions of Section 6(c)




--------------------------------------------------------------------------------

EXHIBIT 10-21

hereof, the Company covenants and agrees to pay Officer the amounts, and provide
Officer the benefits, all as specified in this Section 2:


a.
Cash Payments. The Company agrees to make cash payments to Officer equal to:
$3,363,969.64 (which is being paid in satisfaction of amounts to be paid to
Officer under the Employment Agreement upon termination of his employment), less
applicable federal, state or other withholding tax, to be paid at the times and
in amounts set out below:



(1)
a gross amount equal to $622,717.31 payable August 31, 2015, which includes
$1,676.81 of interest; (i.e., which payment date is a date at least six months
after the date of the Officer’s “separation from service” as defined in Treasury
Regulations Section 1.409A-1(h)(1)); plus



(2)
a gross amount equal to $2,742,929.14 payable in fifty-three (53) equal
semi-monthly installments of $51,753.38 each, with the first payment to be made
on September 1, 2015, the second payment to be made on September 30, 2015, and
with subsequent payments to be made on the 15th day of each month thereafter
(commencing October 15, 2015) and on the last day of each month thereafter until
the final payment to be paid on November 15, 2017.



b.
Employment Agreement Section 6(c). The Parties hereby agree that the provisions
of Section 6(c) of the Employment Agreement (that under certain circumstances
could terminate Officer’s covenant not to compete and non-solicitation covenant
if certain payments by the Company are not then currently being made to him)
shall not be triggered by the absence of cash payments to Officer between the
Effective Date of this Agreement and August 31, 2015 due to any delay required
for payment provided under Section 2 in order to comply with Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”).



c.
Stock Options. Pursuant to the Employment Agreement, effective immediately prior
to the Effective Date the terms of all outstanding vested but unexercised
options to purchase shares of common stock of the Company (covering a total of
246,300 shares of common stock on the Effective Date) and the terms of all
outstanding unvested options to purchase shares of common stock of the Company
(covering a total of 21,000 shares of common stock on the Effective Date), as
granted to Officer under the Company’s compensation plans (the “Plans”) as
evidenced by the Incentive Stock Option Agreements and Non-Qualified Stock
Option Agreements, a schedule of which is attached hereto as Schedule A
(collectively, the “Stock Option Agreements”), shall be modified so that all
such unvested options shall vest or be deemed to have vested immediately prior
to the Effective Date, and Officer shall retain such options with no change in
the number of shares covered by each such option, their respective expiration
dates (it being agreed that Officer’s termination of employment will not cause
any of these options to expire or be forfeited), the date each such option first
becomes exercisable, the period over which each such option is exercisable, or
their respective exercise prices, provided however, that none of such options
shall be exercisable for a period longer than 10 years after their respective
dates of grant. In accordance with applicable regulations, any incentive stock
options not exercised within 90 days following the Effective Date of this
Agreement will convert to non-qualified options.



d.
Restricted Stock. As previously approved by the Board of Directors of the
Company, if the Officer executes and delivers this Agreement without revocation
under the provisions of Section 6(c) hereof, then effective immediately prior to
the Effective Date the restricted stock awards previously granted to Officer
that remain unvested, covering an aggregate of 77,000 shares of common stock, a
schedule of which is attached hereto as Schedule B, shall become 100% vested
effective immediately prior to the Effective Date or be deemed to have vested at
that time with all transfer restrictions removed, and otherwise Officer shall
retain such





--------------------------------------------------------------------------------

EXHIBIT 10-21

restricted stock with no forfeiture thereof or transfer restrictions thereon.
Officer acknowledges that:


(1)
Officer will owe ordinary income tax based on the value of the shares of
previously unvested restricted stock listed on Schedule B at the time of deemed
vesting. For purposes of the Company’s Plans, the stock price for determining
such taxes will be the closing price on the last trading day immediately prior
to the Effective Date; and



(2)
The Company is responsible for effecting the required income tax withholding
related to the accelerated vesting of the restricted shares listed on Schedule
B. Officer agrees that the Company is allowed to, and authorizes Company to,
withhold shares of common stock through Officer’s Schwab brokerage account to
cover such tax withholding.



e.    Restricted Stock Units.


As previously determined by the Compensation Committee of the Board of Directors
of the Company, if the Officer executes and delivers this Agreement without
revocation under the provisions of Section 6(c) hereof, then effective
immediately prior to the Effective Date the provisions of Section 5(c) of the
2013 and 2014 Restricted Stock Unit Awards (“RSUs”) previously granted to
Officer, as listed on Schedule C attached hereto, shall apply with the result
that the continued employment requirement of Section 6(a) of the RSUs shall be
of no further force and effect and shall be waived, and Officer shall retain
such RSUs, which may become payable in Earned Shares (as defined) in accordance
with the terms set out in the RSUs, with any issuance of shares to occur no
later than March 15 immediately following the end of each respective Performance
Period set out therein. Officer acknowledges that:


(i)
The Company is responsible for effecting the required income tax withholding
related to the accelerated vesting of the restricted stock units listed on
Schedule C. Officer agrees that the Company is allowed to, and authorizes
Company to, withhold shares of common stock upon payment through Officer’s
Schwab brokerage account to cover such tax withholding.



f.
Health Insurance. The Company shall provide at its expense for the period ending
April 30, 2018, such medical, dental and prescription drug coverage as provided
by the Company for then current officers of the Company. On May 1, 2018, Officer
and his qualified beneficiaries shall be entitled to continue health insurance
benefits, under and through the terms of the applicable COBRA law and
regulations at Officer’s own expense until the expiration of COBRA coverage.



g.
Paid Time Off. Pursuant to the terms of the Employment Agreement, Officer is
entitled to receive all accrued and unused paid time off, which will be included
in Officer’s final regular paycheck for the period ending February 15, 2015.



h.
Computer Equipment. The Parties agree that the laptop computer, iPad and
cellular telephone currently owned by the Company and being utilized by and in
possession of Officer, shall become the property of Officer on the Effective
Date, with the Company having no further ownership rights of such equipment, and
the Company will cooperate with Officer in the transfer of his current cellular
telephone number to his personal cellular telephone account. Prior to the
Effective Date, Officer agrees to tender such equipment to the IT department of
the Company for removal of confidential or proprietary information of the
Company, and Officer agrees that such information will be deleted without his
retaining any electronic or hard copy documents thereof.







--------------------------------------------------------------------------------

EXHIBIT 10-21

i.
Life Insurance. With respect to Pacific Life Insurance Policy No. VP61215670,
covering Officer’s life, the Company will pay premiums on such policy through
April 30, 2017, and thereafter all premium payment obligations on such policy
shall be the responsibility of Officer, provided that notwithstanding the
foregoing, Officer shall be obligated to pay all premiums on such policy that
become due between the Effective Date and August 31, 2015, and the Company shall
reimburse the Officer on September 1, 2015 in full for all such premiums paid by
Officer during the period between the Effective Date and August 31, 2015.



j.
401(k). The Parties agree that Officer shall be entitled to all roll-over and
distribution rights in his 401(k) account as provided for in the applicable plan
documents and nothing in this Agreement shall be construed as amending or
waiving such rights. The Company and Officer agree that after the Effective
Date, no further contributions will be made by Officer to the Company’s 401(k)
Plan, nor shall any additional Company contributions accrue.



k.
Reimbursement of Estate Planning Fees. Officer agrees that effective as of the
Effective Date, the Reimbursement Policy for Estate Planning for Certain Senior
Executive Officers of the Company as adopted by the Compensation Committee of
the Company’s Board of Directors shall cease to apply to him, and the Company
shall separately pay Officer $37,500 prior to the Effective Date thereunder.



l.
Taxes and Securities Laws. The Company’s payment of compensation under this
Section 2 of this Agreement is subject to applicable federal, state, and local
taxes and withholding. Officer acknowledges that it is his sole responsibility
to comply with all federal or state income tax filing obligations with respect
to this Agreement and that he will be solely responsible for any and all
federal, state or local income taxes due. Officer agrees to comply with all
applicable federal or state securities laws in connection with his ownership and
disposition of the Company’s securities, including but not limited to the laws,
rules and regulations regarding trading while aware of, or in possession of,
material non-public information and the reporting provisions of Section 16 of
the Securities Exchange Act of 1934, as amended.



m.
Interest. No interest shall accrue on any payments made to Officer under Section
2.a.(2) hereof, and interest is included in the payment to be made under Section
2.a.(1) hereof.



n.
No Further Amounts Due. Officer agrees and acknowledges that no further amounts
are due to him for cash compensation of any nature whatsoever, including salary,
severance pay or bonuses, or for equity awards, employee benefits, deferred
compensation, commissions, vacation pay, pension, profit sharing benefits,
health or welfare benefits, expense reimbursement, consulting, outplacement
services, attorneys’ fees, pay in lieu of notice, or for any other amount under
the Employment Agreement or otherwise, as they have been or will be satisfied by
payment of the compensation referenced in Section 2 of this Agreement.



o.
Suspension or Termination of Payments. Violation by Officer of his agreements
contained in Sections 5 and 7 of this Agreement will entitle the Company to
suspend, or terminate its obligations to make, those cash payments required to
be made to Officer under the provisions of Section 2(a) hereof, in addition to
any other legal or equitable remedies to which the Company may be entitled.



p.
Matters Related to Officer’s Death or Total/Permanent Disability or Change of
Control. The Parties agree that during the period commencing on the Effective
Date and ending on the date the last payment owed under Section 2 of the
Agreement is paid, the provisions of Sections 11 and 12(c)(i) of the Employment
Agreement will continue in full force and effect and survive Officer’s
termination of employment but only to the extent that any additional benefits or
amounts would be owed or provided to Officer on account thereof and in no event





--------------------------------------------------------------------------------

EXHIBIT 10-21

shall the application of such provisions be construed so as to reduce any amount
otherwise owed to Officer pursuant to Section 2.a. of this Agreement.


Pursuant to Section 12(c)(ii) of the Employment Agreement, if Officer’s death or
Officer’s total and/or permanent disability (as defined in Section 22(e)(3) of
the Code, herein “Disability”) occurs prior to Officer’s estate or Officer’s
receipt of all cash payments to be made to Officer’s estate or Officer under
Section 2.a. of this Agreement, then in lieu of payment of the remaining amounts
to be paid under Section 2 hereof, Officer’s estate or Officer (as applicable)
shall be paid, as soon as administratively possible (but in no event more than
90 days following Officer’s death or Disability), any remaining amounts to be
paid under Section 2 hereof plus $362,273.57.


Pursuant to Section 10(e)(iv) of the Employment Agreement, if a “Change of
Control,” as defined in Treasury Regulations Section 1.409A-3(i)(5), occurs
after the Effective Date but prior to Officer’s receipt of all cash payments to
be made to Officer under Section 2 of this Agreement, then any remaining amounts
payable under Section 2 hereof will instead be paid to Officer as soon as
administratively possible, but in no event more than 90 days following such
“Change of Control.”


3.    Release and Waiver by Officer. For and in consideration of the payments
referenced above in Section 2, as well as the covenants contained herein, the
receipt and sufficiency of which are hereby acknowledged, by Officer, on behalf
of himself and his family, assigns, representatives, agents, and/or heirs, if
any, hereby covenants not to sue and fully, finally, and forever releases,
acquits and discharges the Company, along with its former and present parents,
subsidiaries, and/or affiliates, along with its predecessors, successors and/or
assigns, if any, as well as their respective former and present officers,
directors, managers, agents, attorneys and employees, jointly and severally
(collectively, the “Released Parties”), from any and all claims, demands,
actions, or liabilities of whatever kind or character, whether known or unknown,
which Officer or anyone on his behalf has or might claim to have against the
Released Parties for any and all injuries, damages (actual and punitive),
losses, or attorneys’ fees, if any, incurred by Officer arising out of or in
connection with any occurrence which transpired prior to the Execution Date,
including, without limitation:


a.
All claims and causes of action arising under contract, tort, statute or other
common law, including, without limitation, breach of contract, fraud, estoppel,
misrepresentation, express or implied duties of good faith and fair dealing,
wrongful discharge, discrimination, retaliation, harassment, negligence, gross
negligence, false imprisonment, assault and battery, conspiracy, intentional or
negligent infliction of emotional distress, slander, libel, defamation, refusal
to perform an illegal act and invasion of privacy.



b.
All claims and causes of action arising under any federal, state, or local law,
regulation, or ordinance, including without limitation, claims under the AGE
DISCRIMINATION IN EMPLOYMENT ACT, as amended, the Civil Rights Act of 1964, as
amended, the Civil Rights Act of 1866, the Americans With Disabilities Act,
Title VII of the Civil Rights Act of 1964, as amended, the Civil Rights act of
1991, the Fair Labor Standards Act, the Family and Medical Leave Act, the
Employee Retirement Income Security Act, as amended (except for vested benefits
to which he is entitled), the Texas Commission on Human Rights Act, the Texas
Labor Code Section 21.001, et seq. and Section 451.001, et seq., the Texas Pay
Day Law, the Texas Government Code, as well as any claims for compensation of
any nature whatsoever, including wages, employee benefits, vacation pay, expense
reimbursement, consulting, equity awards, severance pay, pension or profit
sharing benefits, health or welfare benefits, bonus compensation, commissions,
deferred compensation or other remuneration, or employment benefits or
compensation; provided, however, that nothing contained herein shall preclude
Officer from exercising his rights under this Agreement or shall release any
claims occurring after the date this Agreement becomes effective.





--------------------------------------------------------------------------------

EXHIBIT 10-21



c.
All claims and causes of action for past or future loss of pay or benefits,
expenses, damages for pain and suffering, mental anguish or emotional distress
damages, liquidated damages, punitive damages, compensatory damages, injunctive
relief, attorney’s fees, interest, court costs, physical or mental injury,
damage to reputation, and any other injury, loss, damage or expense or any other
legal or equitable remedy of any kind whatsoever.



d.
All claims and causes of action arising out of or in any way connected with,
directly or indirectly, Officer’s employment with the Company, or any incident
thereof, including, without limitation, his treatment by the Company; the terms
and conditions of his employment; the manner or amounts in which Officer was
paid or compensated by the Company; and the separation of Officer’s employment.



e.
All claims and causes of action of any kind or character which could have been
alleged in any lawsuit or administrative charge, claim or proceeding that could
have been filed against the Released Parties by Officer on his own behalf or in
behalf of any other person.



Nothing in this agreement will prevent the Officer from filing a charge or
complaint with the Equal Employment Opportunity Commission or any other federal
or state administrative agency, or participating in any investigation conducted
by any federal or other state administrative agency; provided, however, that the
Officer agrees that any right to personal legal or equitable relief he may have
in connection with such charge, complain or investigation are hereby barred.


Notwithstanding the release provided by Officer in this Section 3, Officer shall
continue to be indemnified to the extent indemnification is provided for former
officers and directors of the Company under the Company’s liability insurance
policies and under provisions of the Company’s articles of incorporation and
bylaws.


4.    Release and Waiver by The Company. For and in consideration of the
Officer’s acceptance of the provisions of this agreement as well as the
covenants contained herein, the receipt and sufficiency of which are hereby
acknowledged, Company hereby covenants not to sue and fully, finally, and
forever releases, acquits and discharges the Officer, on behalf of himself and
his family, assigns, representatives, agents, and/or heirs, if any, from any and
all claims, demands, actions, or liabilities of whatever kind or character,
whether known or unknown, which the Company has or might claim to have against
the Officer for any and all injuries, damages (actual and punitive), losses,
attorneys’ fees, if any, incurred by the Company arising out of or in connection
with any occurrence which transpired prior to the execution of this Agreement


The Officer acknowledges and agrees that the compensation referenced above in
Section 2 includes monies to which he otherwise would not be entitled as a
result of his prior or current employment with the Company, and that these
monies constitute fair and adequate compensation for the promises and covenants
of the Officer set forth in this Agreement.
5.    Non-Compete and Non-Solicitation. In exchange for the compensation,
covenants, and other good and valuable consideration provided by the Company
herein, the Parties agree that:
a.
For the twenty-six and a half (26½) month period commencing on the Effective
Date, without the express prior written consent (which shall not be unreasonably
withheld) of the Chief Executive Officer of the Company, the covenant not to
compete contained in Sections 6(a) and (c) of the Employment Agreement will
continue in full force and effect and survive the termination of Officer’s
employment by the Company under the Employment Agreement; and



b.
For the twenty-six and a half (26½) month period commencing on the Effective
Date, without the express prior written consent (which shall not be unreasonably
withheld) of the Chief





--------------------------------------------------------------------------------

EXHIBIT 10-21

Executive Officer of the Company, the provisions of Section 6(b) of the
Employment Agreement regarding non-solicitation or hiring of Company employees,
officers, directors or individuals serving the Company as consultants will
continue in full force and effect and survive the termination of Officer’s
employment by the Company under the Employment Agreement; and


c.
Subject to Section 2.b. of this Agreement, if the Company, in violation of the
Employment Agreement, refuses or fails, within 60 days after written demand from
Officer (unless an arbitral or court proceeding is being pursued in good faith),
to pay Officer amounts to be paid by the Company hereunder, or if there has been
a “Change in Control,” as defined in the Company’s Change of Control Severance
Plan dated November 4, 2008, then the covenants of Officer contained in Sections
6(a) and (b) of the Employment Agreement shall have no further force and effect
after such failure to pay or Change of Control, respectively.



d.
For the twenty-six and a half (26 ½) month period commencing on the Effective
Date, the Company will not solicit, recruit or hire, or assist any person or
entity in the solicitation, recruitment or hiring of, any person who is an
officer, manager or employee of any business or entity for which Mr. Vincent
serves as an officer, manager or employee, and which business or entity is of
approximately the same size as the Company (or smaller than the Company), as
measured by gross revenues or total assets.



6.    Consultation with Attorney and Review Period.


a.
Officer is advised, and acknowledges that he has been advised, to consult with
an attorney prior to executing this Agreement concerning the meaning, import,
and legal significance of this Agreement. Officer acknowledges that he has
consulted with an attorney prior to executing this Agreement, and the Company
agrees to pay directly up to $25,000 of fees owed by Officer for such attorney’s
consultation, which payment is to take place prior to the Effective Date.
Officer acknowledges that he has read this Agreement, as signified by his
signature hereto, and is voluntarily executing the same for the purposes and
consideration herein expressed.



b.
Officer affirms that he has read and understands the foregoing terms of this
Agreement; that he is over the age of eighteen (18) years and is otherwise
competent to execute this Agreement; that he was originally given this Agreement
on December 22, 2014, and has been given the opportunity to consider and accept
this Agreement until the close of business on February 5, 2015, by signing it
and returning it to Mr. Terry E. Swift, Chief Executive Officer of Swift Energy
Company at the address provided in Section 12 below, after which time it shall
expire and be void if not received; that changes to this document from the one
that was initially presented, do not extend the period of time in which he has
to sign the Agreement, which date is more than 45 days from the date it was
first presented to him; that he is entering into this Agreement knowingly and
voluntarily and without any undue influence or pressures; and that it is a full
and final resolution of any and all claims, if any, which he may have against
the Company as defined above.



c.
The Officer acknowledges that he shall be entitled to revoke this Agreement at
any time prior to 5:00 p.m. Central Time on the seventh (7th) day following the
date he signs this Agreement, by providing written notice of such revocation to
Mr. Terry E. Swift, Chief Executive Officer of Swift Energy Company at the
address provided in Section 12 below.



7.     Confidential Information and Non-Disparagement.


a.
Officer agrees that he has returned, or within seven (7) days of the Effective
Date will return, to the Company any and all originals and/or copies of
Confidential Information of the Company





--------------------------------------------------------------------------------

EXHIBIT 10-21

as that term is defined in Section 5(a) of the Employment Agreement, and any
trade secrets or confidential, technical or proprietary business information as
covered by the Agreement Relating to Inventions, Copyrights and Confidentiality
of Company or Customer Information executed January 15, 1990, together with any
proprietary, confidential or non-public information about the Company, its
business, projections or business plans (together “Confidential or Proprietary
Information”). This Section does not apply to, and Officer may retain a copy of,
personnel, benefit, or payroll documents concerning only himself. The Parties
agree that, as provided therein, the Employee Confidentiality Agreement executed
by the Officer dated May 14, 2007 shall continue in full force and effect,
survive the termination of Officer’s employment by the Company, and continue to
bind Officer’s treatment of Confidential Information (as defined therein) for a
period of five years following the Effective Date. Officer also agrees that he
will not disclose to anyone any Confidential or Proprietary Information. Officer
further agrees that he will not in any manner make use of any Confidential or
Proprietary Information of the Company for his own use or that of another
business.


b.
The Parties agree that they will refrain from engaging in any conduct, verbal or
otherwise, that would disparage or harm the reputation of the other or, insofar
as this Agreement pertains to the Company, its former and present subsidiaries,
along with its predecessors, successors and/or assigns, if any, as well as their
respective former and present officers, directors, managers or employees, if
any, jointly and severally (collectively, the “Released Parties”), and Officer
further agrees that he will not say anything of a disparaging nature about the
operations, management, or performance of the Released Parties. However,
Officer’s obligations under this Section shall not extend to Confidential or
Proprietary Information which is or becomes part of the public domain or is
available to the public by publication or otherwise without disclosure by
Officer. Such conduct shall include, but not be limited to, any negative
statements made orally or in writing by either of the parties about the other or
any of the Released Parties.



c.
Notwithstanding anything in this Agreement or any other agreement between
Officer and the Company, Officer shall be permitted to make truthful statements
that are required by law or valid legal process. In the event it appears that
Officer will be compelled by law or judicial process to make a statement or
disclose information that would otherwise violate Officer’s obligations to the
Company or its directors, officers or employees, the Officer agrees to provide
advance notice to the Company to the extent possible and permissible. In
addition, Officer permissibly may disclose the terms of this Agreement with his
immediate family, attorneys, and tax and financial advisors, provided such
persons have agreed to keep the terms of this Agreement confidential.



8.    Section 409A. It is the Parties’ intention that the benefits and rights to
which the Officer is entitled in connection with his termination of employment
covered under this Agreement comply with and thereby not be subject to any tax
imposed by Section 409A of the Code, and to the best of the Company’s knowledge,
no compensation or benefit to be provided to Officer under this Agreement in
accordance with the terms hereof would subject Officer to the taxes imposed by
Section 409A of the Code. If the Officer or the Company believes, at any time,
that any of such benefits or rights do not so comply, he or it shall promptly
advise the other party and shall negotiate reasonably and in good faith to amend
the terms of such arrangement such that it complies with Section 409A and
interpretations thereof (with the most limited possible economic effect on the
Parties as possible).


9.    Transitional Matters. The parties agree that between the Execution Date
and the Effective Date, the Company will:


a.
Provide Officer with continued use of his current office, along with the
opportunity for him to choose for his personal use after the Effective Date
those pieces of office furniture and equipment in his current office which he
selects and has moved from the Company’s offices;





--------------------------------------------------------------------------------

EXHIBIT 10-21



b.
In accord with the request of Officer to continue to receive certain
administrative support through the Effective Date, continue to employ Kathy
Orrell at her current rate of pay and benefits through the Effective Date, and
permit her to continue to provide administrative support to Officer in the
manner previously provided. In the event that Ms. Orrell elects to take
advantage of the Company’s current elective separation offer, the Company will
modify her elective separation agreement to reflect such continued employment so
that such elective separation offer will still be available to her on the same
financial terms;



c.
Within a reasonable time after the Effective Date, reimburse Officer for normal
and customary business expenses incurred through the Effective Date;



d.
Subject to the ability of the Company’s IT personnel to both provide for email
forwarding while creating an automatic email reply regarding Officer’s
retirement, provide for the automatic forwarding (until August 31, 2015) to
Officer (at an email address he designates) of emails addressed to the Officer
at his current Company email address, and during that period Officer agrees to
forward to the Company’s CEO, and maintain the confidentiality of, any emails
that he receives regarding Company business matters. The Company will use its
best efforts immediately after the Effective Date to have Officer deleted from
internal Company distribution lists;



e.
Subject to the Company’s IT personnel ability to accomplish same, provide for
the forwarding (until August 31, 2015) to Officer of all voicemails left on
Officer’s current Company telephone number; and



f.
Provide assistance by Company personnel as needed to assist Officer in moving
his personal effects out of the Company’s offices.



10.    Choice of Law and Venue. The Parties agree that the Agreement shall be
performed in Harris County, Texas and that the laws of the State of Texas shall
govern the enforceability, interpretation and legal effect of this Agreement.
The Parties also agree that venue of any action to enforce the provisions of
this Agreement, or any document executed in connection herewith, shall be in
Harris County, Texas.


11.    Entire Agreement. Except as specifically stated herein, this Agreement
constitutes the entire understanding and agreement of the Parties, and
supersedes prior understandings and agreements between the Parties with respect
to the subject matter hereof (except those provisions of the Employment
Agreement modified by, or which survive under, this Agreement), and there are no
representations, agreements, arrangements or understandings, oral or written,
concerning the subject matter hereof between the Parties which are not fully
expressed or incorporated by reference herein, other than those provisions of
the Employment Agreement modified hereby, or which survive Officer’s retirement
and termination of employment hereunder. Moreover, the Company and Officer agree
that the confidentiality, non-solicitation and non-competition provisions in
Sections 5 and 6 of the Employment Agreement (other than Section 6(c)) of the
Employment Agreement (as amended hereby), together with the dispute resolution
provisions of Section 21 of the Employment Agreement, are enforceable and it is
their specific intent that all provisions of such sections shall survive the
execution of this Agreement and shall remain fully binding and enforceable on
the Company and Officer. This Agreement may not be changed by oral
representations, and may only be amended by written instrument executed by a
duly authorized representative of each of the Parties, or their respective
successors or assigns.


12.    Notices.    Any and all notices required or permitted to be given
pursuant to this Agreement shall be in writing and shall be deemed to have been
delivered to and received by the Party to whom the notice is addressed (whether
or not actually received or accepted) when sent by certified or registered mail,
or by recognized overnight courier, to a Party at the address specified below:






--------------------------------------------------------------------------------

EXHIBIT 10-21

If being sent to the Company, to:


Swift Energy Company
16825 Northchase Drive, Suite 400
Houston, Texas 77060
Attention: Terry E. Swift


If being sent to the Officer, to:


Bruce H. Vincent
306 Terrace Drive
Houston, Texas 77007


Either of the Parties hereto may amend the address to which notices to that
Party are to be sent by written notice given as specified above.


13.    Amendments. Any modification of this Agreement or additional obligation
assumed by any Party in connection with this Agreement shall be binding only if
evidenced in writing signed by each Party or an authorized representative of
each Party. Additionally, this Agreement cannot be changed or terminated orally,
but may be changed only through written addendum executed by all Parties.


14.    Severability. The Parties acknowledge and understand that, if any term of
this Agreement is determined by a court to be illegal, invalid, unconscionable
or unenforceable, the remaining provisions will remain effective and legally
binding, and the illegal, invalid, unconscionable or unenforceable term shall be
deemed not to be a part of this Agreement.


15.    Binding Effect. This Agreement and the terms, covenants, conditions,
provisions, obligations, undertakings, rights and benefits hereof shall be
binding upon, and shall inure to the benefit of, the Parties and their
respective heirs, family, executors, assigns, representatives, agents, officers,
directors, predecessors, successors, former and present parents, and
subsidiaries, officers, directors, managers and employees, if any. Each of the
Parties represents and warrants that he or it has the authority to act on his or
its behalf and to bind his heirs or assigns and its successors or assigns to
this Agreement.


16.    Disputes Relating to Agreement. The Company and Officer agree that the
provisions of Section 21 of the Employment Agreement (including Exhibit A
thereto) regarding any disputes arising concerning payments or related issues
under the provisions of the Employment Agreement, shall survive in full force
and effect. In the event of conflict between this Agreement the Employment
Agreement, this Agreement shall govern. If any action at law or in equity,
including an action for declaratory relief, is brought to enforce or interpret
the provisions of this Agreement, the party prevailing in any such litigation
shall recover from the adverse party its actual damages and reasonable costs and
expenses, including, without limitation, reasonable attorneys’ fees incurred in
connection with such dispute and litigation. Each of the Parties hereby waives
any right to trial by jury in any suit or proceeding arising out of or related
to this Agreement. In the event of the violation or threatened violation of any
of the covenants and/or promises in this Agreement, the non-breaching party
shall be entitled to injunctive relief, both preliminary and final, enjoining
and restraining such violation or threatened violation, which injunctive relief
shall be in addition to all other remedies available to the non-breaching party,
at law or in equity. In the event a court determines that any provision
contained herein is too restrictive upon Officer, the court is authorized to
reform this Agreement and to enforce it as reformed as to that restrictive
provision of the Agreement.


17.    Facsimile Signatures. The parties to this Agreement agree to accept
receipt of facsimile signature copy of this Agreement and any addenda hereto as
legal and binding.


18.    Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.




--------------------------------------------------------------------------------

EXHIBIT 10-21



IN WITNESS WHEREOF, the parties have executed this Agreement to be effective as
of the date set forth in this Agreement.






SWIFT ENERGY COMPANY,
a Texas corporation


January 8, 2015     By:    /s/ Terry E. Swift_______________________
Date of execution and delivery         Terry E. Swift, Chief Executive Officer
    


OFFICER




January 8, 2015          /s/ Bruce H. Vincent____________________
Date of execution and delivery     Bruce H. Vincent




